Case 3:20-cv-00533-GCS Document 35 Filed 09/21/20 Page 1 of 4 Page ID #253




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF ILLINOIS

 JOSHUA HOSKINS,                            )
                                            )
                  Plaintiff,                )
                                            )
 vs.                                        )         Cause No. 3:20-cv-0533-GCS
                                            )
 CHARLES SWISHER, et al.,                   )
                                            )
                  Defendants.               )


                               MEMORANDUM & ORDER

       SISON, Magistrate Judge:

       On June 5, 2020, Plaintiff Joshua Hoskins, an inmate in the custody of the Illinois

Department of Corrections, filed suit pursuant to 42 U.S.C. § 1983 alleging that

Defendants violated his constitutional rights while he was incarcerated at Pinckneyville

Correctional Center. (Doc. 1). In the complaint, Hoskins alleges Defendants kept him in

unconstitutional conditions and retaliated against him for filing grievances and lawsuits.

Hoskins seeks monetary damages and injunctive relief. The Court conducted a threshold

review of Plaintiff’s complaint pursuant to 28 U.S.C. § 1915A. (Doc. 6). The June 8, 2020

Order allowed Plaintiff to proceed on the following claims: (1) Eighth Amendment claim

against Swisher, Brocke, Harriss, Hale, Wall, Mumbower, Meracle, Petitjean, Kulich,

Love, Dudek, Williams, Wanack, Grove, Vandekerove, Adams, Lively, and Heck for

keeping Hoskins in unconstitutional conditions of confinement from June 5, 2019, until

September 25, 2019, and January 6, 2020, until February 6, 2020, in R5 House; (2) First

Amendment claim against Swisher, Brocke, Harriss, Hale, Wall, Mumbower, Meracle,



                                        Page 1 of 4
    Case 3:20-cv-00533-GCS Document 35 Filed 09/21/20 Page 2 of 4 Page ID #254




Petitjean, Kulich, Love, Dudek, Williams, Wanack, Grove, Vandekerove, Adams, Lively,

and Heck for keeping Hoskins in unconstitutional conditions of confinement in R5 house

in retaliation for filing lawsuits and grievances; and (3) Eighth Amendment claim against

Dudek, Meracle, and Kulich for failing to protect Hoskins from the fire set in the

neighboring cell on August 31, 2019.

         The same day Plaintiff filed his complaint he filed a motion for an urgent

preliminary injunction. (Doc. 3). In this one-page motion, Hoskins moves the Court to

order Defendants to provide him with adequate living conditions and cleaning supplies.

(Doc. 3). He states that he is still living in an unsanitary environment, which is impacting

his health and could place him at further risk due to the COVID-19 pandemic. Defendants

filed an opposition to the motion. (Doc. 34). Defendants contend that the Plaintiff’s

request for preliminary injunction should be denied because he has failed to establish a

likelihood of success on the merits or the existence of irreparable harm if the injunction

is not granted. Based on the reasons delineated below, the Court DENIES the motion as

the motion for preliminary injunction is not warranted.1

         A preliminary injunction is an “extraordinary and drastic remedy” for which there

must be a “clear showing” that Plaintiff is entitled to relief. Mazurek v. Armstrong, 520

U.S. 968, 972 (1997)(quoting 11A CHARLES ALAN WRIGHT, ARTHUR R MILLER, & MARY KAY

KANE, FEDERAL PRACTICE AND PROCEDURE § 2948 (5th ed. 1995)). The purpose of such an

injunction is “to minimize the hardship to the parties pending the ultimate resolution of



1        No hearing on the motion is necessary because it is apparent from the face of Plaintiff’s motion that
he is not entitled to the relief requested.


                                                 Page 2 of 4
Case 3:20-cv-00533-GCS Document 35 Filed 09/21/20 Page 3 of 4 Page ID #255




the lawsuit.” Faheem-El v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988). Plaintiff has the

burden of demonstrating: (1) a reasonable likelihood of success on the merits; (2) no

adequate remedy at law; and (3) irreparable harm absent the injunction. See Planned

Parenthood v. Commissioner of Indiana State Dept. Health, 699 F.3d 962, 972 (7th Cir. 2012).

As to the first element, the Court must determine whether “plaintiff has any likelihood

of success – in other words, a greater than negligible chance of winning.” AM General

Corp. v. DaimlerChrysler Corp., 311 F.3d 796, 804 (7th Cir. 2002). If Plaintiff meets his

burden, the Court must then weigh “the balance of harm to the parties if the injunction

is granted or denied and also evaluate the effect of an injunction on the public interest.”

Id. In addition, the Prison Litigation Reform Act provides that a preliminary injunction

must be “narrowly drawn, extend no further than necessary to correct the harm . . . , and

be the least intrusive means necessary to correct that harm.” 18 U.S.C. § 3626(a)(2).

Finally, pursuant to Federal Rule of Civil Procedure 65(d)(2), a preliminary injunction

would bind only the parties, their officers or agents, or persons in active concert with the

parties or their agents.

        Plaintiff, in his motion, merely states that he is still living in an unsanitary

environment, which is impacting his health and could place him at further risk due to the

Covid-19 pandemic.2 Based on the record, the Court finds that Plaintiff has not

demonstrated a likelihood of success on the merits. In reviewing Plaintiff’s medical


2        The Court notes that the record reflects that Plaintiff has been moved out of R5 house and placed
in R2 house (in fact he moved from R5 house to R4 house and then from R4 house to R2 house). This fact
alone potentially moots the motion for preliminary injunction. However, it is not clear from the record that
Plaintiff will not be transferred back to R5 house. Thus, out of an abundance of caution, the Court addresses
the merits of the motion.


                                                Page 3 of 4
Case 3:20-cv-00533-GCS Document 35 Filed 09/21/20 Page 4 of 4 Page ID #256




records, Plaintiff has not sought medical treatment for any symptoms that would be related

to his physical health. Without this evidence, Plaintiff cannot establish that he has been

physically harmed as a result of his living conditions, and therefore, cannot demonstrate a

likelihood of success on the merits.

       Further, in order to demonstrate entitlement to preliminary relief, Plaintiff would

need to establish that irreparable harm will result if injunctive relief does not issue.

Plaintiff has not provided any evidence that he is currently suffering from any health

conditions as a result of any actions on the part of the Defendants regarding unsanitary

conditions. Specifically, Plaintiff’s recent medical records do not provide any evidence that

he is suffering as a result of his living conditions. The medical records demonstrate that not

only did Plaintiff have access to health care and was seen by medical professionals for other

non-related treatment, but Plaintiff had the ability to write to the healthcare unit if he was

having any issues or complaints, which he failed to do.

       Accordingly, the Court DENIES Plaintiff’s motion for urgent preliminary

injunction. (Doc. 3).

       IT IS SO ORDERED.                                                  Digitally signed
                                                                          by Judge Sison 2
       Dated: September 21, 2020.                                         Date: 2020.09.21
                                                                          14:18:29 -05'00'
                                                          ______________________________
                                                          GILBERT C. SISON
                                                          United States Magistrate Judge




                                          Page 4 of 4
